 1   Shaun Setareh (SBN 204514)
      shaun@setarehlaw.com
 2   Thomas Segal (SBN 222791)
      thomas@setarehlaw.com
 3   SETAREH LAW GROUP
     9454 Wilshire Boulevard, Suite 907
 4   Beverly Hills, California 90212
     Telephone (310) 888-7771
 5   Facsimile (310) 888-0109

 6   Attorneys for Plaintiff
     ROXANNE SLUSHER
 7
     Yvette Davis (SBN 165777)
 8     ydavis@hbblaw.com
     HAIGHT BROWN & BONESTEEL LLP
 9   2050 Main Street, Suite 600
     Irvine, California 92614
10   Telephone: 714.426.4600
     Facsimile: 714.754.0826
11
     Mark A. Knueve (Admitted Pro Hac Vice)
12    maknueve@vorys.com
     Daniel J. Clark (Admitted Pro Hac Vice)
13    djclark@vorys.com
     George L. Stevens (Admitted Pro Hac Vice)
14    glstevens@vorys.com
     VORYS, SATER, SEYMOUR & PEASE LLP
15   52 East Gay Street, P.O. Box 1008
     Columbus, Ohio 43216-1008
16   Phone: 614.464.6436
     Fax: 614.464.8054
17
     Attorneys for Defendants BIG LOTS STORES,
18   INC. and BIG LOTS F&S, INC.
19                                UNITED STATES DISTRICT COURT
20                               NORTHERN DISTRICT OF CALIFORNIA

21

22 ROXANNE SLUSHER, on behalf of herself,           Case No. 17-cv-06030-RS
   all others similarly situated, and the general
23 public,                                          Assigned For All Purposes To The Honorable
                                                    Richard Seeborg, Courtroom 3
24                 Plaintiff,
                                                    JOINT STIPULATION TO CONTINUE
            vs.                                     CLASS CERTIFICATION BRIEFING AND
25
                                                    HEARING; [PROPOSED] ORDER
   BIG LOTS STORES, INC., an Ohio
26 corporation; BIG LOTS F&S, INC., an Ohio
   corporation; and DOES 1 through 50,              Action Filed: September 21, 2017
27 inclusive,                                       Trial Date:       Not Set

28                 Defendants.

       JOINT STIPULATION TO CONTINUE CLASS CERTIFICATION BRIEFING AND HEARING; [PROPOSED
                                            ORDER]
 1          This Stipulation is made by and between Plaintiff ROXANNE SLUSHER ³3ODLQWLII´DQG

 2 Defendants BIG LOTS STORES, INC. and BIG LOTS F&S, INC. ³'HIHQGDQWs´ (collectively

 3 ZLWK3ODLQWLIIWKHµ3DUWLHV´, through their respective counsel of record, with reference to the

 4 following facts:

 5          WHEREAS, on, September 21, 2017, Plaintiff filed the original complaint in the action
     alleging wage and hour violations of California Labor Code and similar California laws against
 6
     Defendants;
 7
            WHEREAS, on May 17, 2018, this Court set a deadline for Plaintiff to file her Class
 8
     Certification motion by March 31, 2019 (ECF No. 40);
 9
            WHEREAS, on June 7, 2018, per the parties joint stipulation, Plaintiff filed her Third
10
     Amended Complaint (ECF No. 42-3);
11
            WHEREAS, the parties need time to conduct discovery, review documents and contact class
12
     members to prepare their briefs regarding class certification;
13
            :+(5($6WKHSDUWLHVDJUHHGWRFRQWLQXH3ODLQWLII¶VFODVVFHUWLILFDWLRQGHDGOLQH to allow
14
     discovery to take place;
15          THEREFORE, the Parties hereby stipulate and agree as follows:
16          1. 3ODLQWLII¶VGHDGOLQHWRILOHKHUPRWLRQIRUFODVVFHUWLILFDWLRQLVFRQWLQXHGIURP0DUFK
17              2019 to July 1, 2019;
18          2. 7KHKHDULQJRQ3ODLQWLII¶VPRWLRQIRUFODVVFHUWLILFDWLRQLVFRQWLQXHGIURP-XQH
19              at 1:30pm to November 28, 2019 at 1:30pm, or another date that is convenient to the
20              Court.

21

22            IT IS SO STIPULATED.

23

24 DATED: January 14, 2019                         SETAREH LAW GROUP

25

26
                                                   /s/ Shaun Setareh
27                                                 SHAUN SETAREH
                                                   THOMAS SEGAL
28
                                                       1
        JOINT STIPULATION TO CONTINUE CLASS CERTIFICATION BRIEFING AND HEARING; [PROPOSED
                                             ORDER]
 1                                                Attorneys for Plaintiff
                                                  ROXANNE SLUSHER
 2
     DATED: January 14, 2019                      VORYS, SATER, SEYMOUR & PEASE LLP
 3

 4

 5
                                                  /s/ Mark A. Knueve
 6                                                MARK A. KNUEVE
                                                  DANIEL J. CLARK
 7                                                GEORGE L. STEVENS

 8                                                Attorneys for Defendants BIG LOTS STORES, INC.,
                                                  and BIG LOTS F&S, INC.
 9
10
                                             ),/(5¶6ATTESTATION
11
            Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in
12
     the filing of this document has been obtained from the other signatory above.
13

14

15

16 DATED: January 14, 2019                           /s/ Shaun Setareh
17                                                SHAUN SETAREH

18

19

20

21

22

23

24

25

26
27

28
                                                      2
        JOINT STIPULATION TO CONTINUE CLASS CERTIFICATION BRIEFING AND HEARING; [PROPOSED
                                             ORDER]
 1                                         [PROPOSED] ORDER

 2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3     Having considered the Stipulation between counsel for Plaintiff ROXANNE SLUSHER and

 4 Defendants BIG LOTS STORES, INC. and BIG LOTS F&S, INC, and good cause appearing

 5 therefore, this Court hereby grants the joint stipulation to continue class certification briefing ad

 6 hearing. This Court hereby ORDERS:

 7          1. 3ODLQWLII¶VGHDGOLQHWRILOHKHUPRWLRQIRUFODVVFHUWLILFDWLRQLVFRQWLQXHGIURP0DUFK

 8              2019 to July 1, 2019.

 9          2. The hearing on 3ODLQWLII¶VPRWLRQIRUFODVVFHUWLILFDWLRQLVFRQWLQXHGIURP-XQH
                              December 5,
10              at 1:30pm to November 28, 2019 at 1:30pm, or another date that is convenient to the

11              Court.

12          IT IS SO ORDERED.

13

14
     DATED: ____________________
            1/14/19                                         _________________________________
15
                                                                 RICHARD SEEBORG
16                                                             United States District Judge

17

18

19

20

21

22

23

24

25

26
27

28
                                                       3
       JOINT STIPULATION TO CONTINUE CLASS CERTIFICATION BRIEFING AND HEARING; [PROPOSED
                                            ORDER]
 1                                    CERTIFICATE OF SERVICE

 2         I hereby certify that on this 14th day of January 14, 2019, a true and correct copy of the

 3 IRUHJRLQJGRFXPHQWZDVILOHGYLDWKHFRXUW¶V&0(&)ILOLQJV\VWHPDQGDFRS\ZDVGHOLYHUHGYLD

 4 the same on all attorneys of record.

 5

 6                                                /s/ Shaun Setareh
                                                  SHAUN SETAREH
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      4
       JOINT STIPULATION TO CONTINUE CLASS CERTIFICATION BRIEFING AND HEARING; [PROPOSED
                                            ORDER]
